Citation Nr: 1033454	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-28 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to the exclusion of the Veteran's step-daughter's 
Social Security Administration (SSA) income for VA pension 
purposes for the period through her eighteenth birthday in 
December 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to February 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from September and October 
2005 rating decisions by the Columbia, South Carolina VA RO.  

A January 2006 Report of Contact notes that the Veteran withdrew 
his claim for an earlier effective date for the award of 
nonservice-connected pension benefits.  38 C.F.R. § 20.204 (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran is in receipt of nonservice-connected pension 
benefits, effective May 5, 2005.  His monthly entitlement was 
based on countable family income consisting solely of his step-
daughter's SSA income.  (In this regard, the Board notes that the 
Veteran received additional pension benefits for his step-
daughter as his dependent until her 18th birthday in December 
2009.)  The Veteran argues that his step-daughter's SSA income 
was used solely for her clothing and school expenses and he had 
no access to these funds.  Therefore, he asserts that her SSA 
income should not have been used in the computation of his 
countable income.

VA laws and regulations pertaining to the computation of income 
for pension benefits provide that payments of any kind from any 
source shall be counted as income during the 12 month annualized 
period in which received unless explicitly excluded under 38 
C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a); see also 38 U.S.C.A. § 
1521(c) ("the rate [of pension] payable shall be reduced by the 
amount of the veteran's annual income and . . . the amount of 
annual income from such family members.  In addition, 38 C.F.R. § 
3.23(d)(4) defines the veteran's annual income as including the 
veteran's annual income, and the annual income of each child of 
the veteran in the veteran's custody, to the extent that such 
child's income is reasonably available to or for the veteran, 
unless in the judgment of the VA to do so would work a hardship 
on the veteran.  That regulation also provides that there is a 
rebuttable presumption that all such children's income is 
reasonably available to or for the veteran.  Furthermore, 38 
C.F.R. § 3.272 pertaining to exclusions from income do not 
provide for any exclusion of a dependant's child's unearned 
income.

A child's income shall be "reasonably available" when it can be 
readily applied to meet the veteran's expenses necessary for 
reasonable family maintenance, and "hardship" shall be held to 
exist when annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined on a 
case-by-case basis, which are necessary to support a reasonable 
quality of life.  38 C.F.R. § 3.23(d)(6).

The Board concludes that further development of the evidence is 
in order in this case.  It is unfortunate that there is an 
additional delay; however, the Veteran's claims file was, for 
reasons unknown to the Board, sat in the office of the service 
organization representing him for more than three years.  In 
order to properly address the question of financial hardship, the 
Board must have accurate financial information.

On remand, the Veteran should verify countable income for the 
years 2005 through 2009.  Specifically, the Veteran should submit 
federal income tax returns for these years.  The Veteran should 
advise VA if he has received Social Security disability 
compensation and/or filed a claim for worker's compensation.  
Finally, the RO/AMC should determine whether an Income 
Verification Match (IVM) folder is available for the Veteran; any 
such folder should be forwarded to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran complete 
copies, including all scheduled 
attachments, of his and his spouse's 
Federal income tax returns for each year 
from 2005 through 2009.

2.  Inquire whether the Veteran or his 
spouse has received Social Security 
disability compensation and/or filed 
workman's compensation claims against any 
employer, and if so, records for those 
claims should be obtained.

3.  Thereafter, the claim should be 
readjudicated.  If the claim is not granted 
to the Veteran's satisfaction, the RO/AMC 
should provide him with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations.  The 
Veteran and his representative should be 
given the opportunity to respond to the 
SSOC. 

4.  The case should then be returned to the 
Board, if in order, for further review.  If 
this occurs, the RO should forward to the 
Board the Veteran's IVM folder along with 
the claims folder.  If for some reason the 
IVM folder is unavailable, the RO should so 
state that fact and the reason therefor for 
the record.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for the 
authority of the Board to review the folder 
and for guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


